FARR, J.
It is provided in part of Sec. 8170 G.C. as follows:
“Every person negotiating an instrument by delivery or by a qualified in-dorsement warrants:
“1. That the instrument is genuine and in all respects what it purports to be.
“2. That he has a good title to it.
“3. That all prior parties had capacity to contract.”
Two things are to be noted in the above; first, that every person negotiating an instrument by delivery or by a qualified endorsement warrants that the instrument is genuine and in all respects what it purports to be. In the instant case the endorsement was qualified. It was without recourse.
And then in paragraph three it is provided, “That all prior parties had capacity to contract.”
The conclusion is therefore that the provisions of Sec. 8170 apply in the instant case, because, in the trial before the Municipal Court, it was established, beyond question, that Jefferies, at the time he signed the note, was a minor under the age of 21 years, towit, of the age of 18 years.
And having determined that the provisions of Sec. 8170 apply in this case, it follows that the judgment is contrary to law, and for that reason is reversed, and, the cause remanded.
(Pollock and Roberts concur.)